929 A.2d 728 (2007)
283 Conn. 913
Anthony SMALL
v.
STATE of Connecticut.
Supreme Court of Connecticut.
Decided July 26, 2007.
Anthony Small, pro se, in support of the petition.
Susann E. Gill, senior assistant state's attorney, in opposition.
The petitioner's petition for certification for appeal from the Appellate Court, 101 Conn.App. 213, 920 A.2d 1024, is granted, limited to the following issues:
"1. Does this court have jurisdiction to consider a petition for certification from the denial of relief on a motion for review? See State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983)?
"2. Is the Appellate Court's ruling consistent with our decision in State v. Casiano, 282 Conn. 614, 922 A.2d 1065 (2007)?"
The trial court is hereby directed to appoint counsel for the petitioner for the limited purpose of this appeal.
The Supreme Court docket number is SC 17950.